                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

MARC J. MURI, individually and on
behalf of all others similarly situated;
                                                             8:17CV178
                    Plaintiff,

      vs.                                                     ORDER

NATIONAL INDEMNITY COMPANY,

                    Defendant.


       After conferring with counsel,


       IT IS ORDERED:

       1)    Plaintiff’s response to Defendant’s motion for summary judgment,
(Filing No. 83), shall be filed on or before April 19, 2019, with any reply filed on or
before April 30, 2019.

       2)    Responses to the parties’ respective Daubert motions, (Filing Nos.
79 and 86), shall be filed on or before May 2, 2019, with any replies filed on or
before May 16, 2019.

       3)    The Pretrial Conference is continued and will be held before the
undersigned magistrate judge on June 28, 2019 at 8:00 a.m. (C.D.T.), by
internet/telephonic conferencing. Counsel shall use the conferencing instructions
assigned to this case to participate. The parties’ proposed Pretrial Conference Order
and Exhibit List(s) must be emailed to zwart@ned.uscourts.gov, in either Word Perfect
or Word format, by 5:00 p.m. on June 27, 2019.

       April 1, 2019.                         BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
